PRESIDING JUSTICE McNAMARA, dissenting: I respectfully dissent from the majority holding which finds the Commission’s decision to be against the manifest weight of the evidence. I believe that the evidence amply supports the Commission’s decision to discharge plaintiff, and that under the narrow confines of the relevant standard of review the trial court erred in reweighing the evidence and substituting its own judgment on factual issues. I would reverse the trial court’s decision and order the Commission’s decision to be reinstated. The majority recites the trial court’s criticism of the “Commission for arbitrarily adopting the findings of the hearing officer yet rejecting her recommendation without making its own specific findings.” (164 Ill. App. 3d at 911.) The majority errs in relying upon such reasoning. It ignores the well-established principles under which the Civil Service Commission may adopt its hearing officer’s findings and reject the officer’s recommendation. Our supreme court recently addressed this issue and expressly rejected the rationale adopted by the majority: “ ‘[I]t is not necessary that testimony in administrative proceedings be taken before the same officers who have the ultimate decision-making authority. [Citations.] *** [Administrative proceedings may be conducted by hearing officers who refer the case for final determination to a board which has not “heard” the evidence in person. The requirements of due process are met if the decision-making board considers the evidence contained in the report of proceedings before the hearing officer and bases its determination thereon.’ [Citations.] *** [T]here is no requirement, as plaintiff suggests, that the Commission rehear the evidence in order to reject its officer’s findings and recommendations.” (Starkey v. Civil Service Comm’n (1983), 97 Ill. 2d 91, 100-01, 454 N.E.2d 265, 269.) The court then compared the Civil Service Commission to the Industrial Commission: “In an analogous context this court has consistently held that questions of fact are within the province of the Industrial Commission, *** and regardless of whether the Commission hears additional evidence, it is not bound to accept the findings of the arbitrator; whether or not it disagrees with the arbitrator, the Commission’s findings will not be disturbed on review unless contrary to the manifest weight of the evidence. [Citations.]” (Starkey v. Civil Service Comm’n (1983), 97 Ill. 2d 91, 100-01, 454 N.E.2d 265, 269.) The majority errs, therefore, in relying upon the trial court’s reasoning. As the majority recognizes, the scope of a court’s duty in reviewing a decision of the Civil Service Commission is severely limited to determining whether the Commission’s findings are supported by the manifest weight of the evidence. (Heng v. Foster (1978), 63 Ill. App. 3d 30, 379 N.E.2d 688.) The Commission’s findings and conclusions on questions of fact are prima facie true and correct, and the reviewing court must examine the findings only to determine if they are supported by the manifest weight of the evidence. (Monroe v. Civil Service Comm’n (1965), 55 Ill. App. 3d 354, 204 N.E.2d 486.) The court may not reweigh the evidence or make its own independent determination of the facts. (Oratowski v. Civil Service Comm’n (1954), 3 Ill. App. 2d 551, 123 N.E.2d 146.) A finding is against the manifest weight of the evidence when an opposite conclusion must be clearly evident from the record. There must be something more than conflicting testimony to warrant a conclusion that the administrative findings of fact are erroneous. Norris v. Comm’n on Human Relations (1975), 26 Ill. App. 3d 528, 325 N.E.2d 818. In the present case, the Commission had before it evidence that the prisoners were in the area of tower 4 for nearly two hours during plaintiff’s shift. During this time, they assembled pipes, ran back and forth across the yard to retrieve more pipes, fashioned a ladder with ropes and pipes, climbed the wall, and escaped. It is incredible that plaintiff noticed nothing. Velleff testified that he threw the pipe at the end of the rope 15 times and that it hit a metal bar 12 or 13 times, sounding like a shotgun. The pieces of pipe kept breaking and falling down, making noise in the process. The inmates also made noise by talking to each other and cursing at the pipe. Velleff said it was dead, quiet in the yard and he thought the tower guard would hear .the noise. “The first, I’d say, the first five, six times, I was just scared witless, like, because it hit the tower and it let off a sound. And this was at night, now, this was going on at 9:00, or maybe it was a little after 9:00, and everything is dead quiet out there; and man, when I hit that pipe against that steel tower, it was like a shotgun, and I hit that wall, I tried to become a part of that wall, because I thought the tower man, he’s going to hear it and he’s just going to blow *** us away.” The Commission was entitled to rely on these facts and reasonable inferences which may be drawn from them. I would conclude that opposite conclusions regarding the lighting, time of escape, number of guards, noise, and other equipment are not clearly evident from the record. Instead, there is conflicting testimony on these factual issues, and the Commission was entitled to resolve these conflicts. There was abundant evidence from which the Commission could conclude that plaintiff was negligent. That negligence contributed to the escape of two convicted felons from a maximum security penitentiary, and the decision to discharge plaintiff was proper. After reviewing the record as a whole, I find that the evidence amply supports the Commission’s decision and that it is not contrary to the manifest weight of the evidence. The trial court erred in substituting its judgment for that of the Commission. I would reverse the judgment of the circuit court of Cook County and reinstate the Commission’s decision.